By the Court, McKinstby, J.:
The determination of this case depends upon the proper construction of certain statutes of the United States. The precise question presented has been passed upon by the Supreme Court of the United States, in Newhall v. Sanger, 92 U. S. R. 761. Newhall v. Sanger overrules Central Pacific R. R. Co. v. Yolland; Same v. Robinson, and Raiser v. McLaughlin, 49 Cal. 438, 446, 449.
Judgment and order affirmed.
¡Neither Mr. Chief Justice Wallace nor Mr. Justice Rhodes -expressed an opinion.